PROVOSTY, J.
The present litigation is before this court for the third time. See Sallier v. Bartley, 113 La. 400, 37 South. 6; Bartley v. Sallier et al., 118 La. 94, 42 South. 657. In the latter case, which was a petitory action, the defendants were decreed to be the owners of the property in controversy; but the plaintiff was found to have possessed in good faith and to be entitled to the improvements placed by him on the property. However, for reasons stated, the court was unable to give judgment for the improvements and relegated the matter to another suit, and the present suit has accordingly been brought. The district court gave plaintiffs judgment; but the Court of Appeal rejected their demand. The Court of Appeal considered that the judgment of this court in the former suit was not res judicata for two reasons— that it nonsuited plaintiffs, and that the present plaintiffs are not the same persons, but are the transferees of the rights of the plaintiffs in the former suit. On the facts the Court of Appeal found that the improvements had been placed upon the property in bad faith. This court thought differently on the former trial, and so announced, and sees no reason for changing that opinion.
It is therefore ordered, adjudged, and decreed that the judgment of the Court of Appeal be, and the same is, hereby set aside, and the judgment of the district court reinstated, and that defendants pay the costs of the application to this court.